Title: To Thomas Jefferson from Henry Dearborn, 16 March 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     March 16th. 1808
                  
                  I will write to Genl. Macon for a return of the Militia of the District, and request him to inform me whether a return may be soon expected. Yours respectfully
                  
                     H Dearborn 
                     
                  
               